Title: To James Madison from Edward Thornton, 12 July 1803
From: Thornton, Edward
To: Madison, James


Dear Sir,
Philadelphia 12 July 1803
I beg the favour of you to send me two or three copies of Mr Gallatin’s letter of 1801, that I may transmit them to England and to some of our Consuls here.
Mr Olsen sailed last Wednesday from Newcastle on Delaware, and is by this time probably en pleine mer. He was in tolerable health and in high spirits. I find his successor was in London in the middle of May.

Should you hear anything certain of Mr Merry’s departure from England, you will do me a particular favour by imparting it to me: for he writes only by the Packet, nor then in the most regular manner.
I shall wait here or at New York the arrival of the June mail. With my best compliments to the Ladies of your family I remain ever Dear Sir Your faithful and obedient servt
Edwd Thornton
 

   
   RC (DLC). Docketed by Wagner “(Private).”



   
   For the requested letter, see JM to Thornton, 8 July 1803, and n. 1.


